Citation Nr: 0635839	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  00-15 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for lumbar strain.

2.  Entitlement to an initial compensable rating for a left 
knee disorder.

3.  Entitlement to an initial compensable rating for 
hemorrhoids.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1987 to July 
1999.  Further, the record indicates he had additional 
service in the National Guard.

These matters are before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO).  Among other 
things, this decision established service connection for 
lumbar strain evaluated as 10 percent disabling, and 
established service connection for a left knee disorder and 
hemorrhoids evaluated as noncompensable (zero percent 
disabling).  In March 2002 and March 2004, the Board remanded 
these matters for further development.

The issue of entitlement to an initial rating in excess of 10 
percent for lumbar strain is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  The veteran's left knee disorder has been manifested by 
pain and swelling.

2.  The veteran's hemorrhoids have been manifested a small 
external hemorrhoid with no complaints.


CONCLUSIONS OF LAW

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The criteria for a compensable rating for a left knee 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2006); 
VAOPGCPREC 9-2004, 69 Fed. Reg. 59988, 59990 (2004).

3.  The criteria for a compensable rating for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.114, Diagnostic Code 7336 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this case, the appeal arises from the initial award of 
service connection by an April 2000 rating decision.  As this 
decision was issued prior to the enactment of the VCAA in 
November 2000, and assigned a disability rating and effective 
date, his claims were substantiated.  Therefore, at the time 
of the enactment of the VCAA, VA no longer had any further 
duty to notify the veteran on how to substantiate his claims.  
Moreover, his filing a notice of disagreement as to 
disability ratings did not trigger additional section 5103(a) 
notice.  Dingess, supra.

Nevertheless, in a April 2003 and April 2005 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claims for increased 
initial ratings, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of any further evidence that pertains to the 
claims.  In addition, in May 2006, the RO provided notice of 
the information and evidence needed to establish an effective 
date for the disabilities on appeal.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and post service medical 
records and examination reports.  

In a February 2006 letter, sent to the veteran's latest 
address of record, the RO informed the veteran of the 
consequences of failing to report for a scheduled VA 
examination, i.e., that his appeal shall be rated based on 
the evidence of record.  This letter was not returned as 
undeliverable.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (holding "that the law requires only that VA mail 
notice and then presume the regularity of the administrative 
process 'in the absence of clear evidence to the 
contrary'").  Thus, the Board observes that the veteran has 
been notified of the consequences of failing to report for a 
scheduled VA examination.

Later that month, the Brooklyn Campus of the VA New York 
Harbor Healthcare System sent a letter to the veteran at his 
latest address notifying him of two scheduled VA 
examinations.  The record shows that he did not report to 
either examination.  Furthermore, the record does not show 
that he contacted the VA facility to reschedule.  In this 
regard, the Board observes that VA's duty to assist is not a 
one-way street; the veteran also has an obligation to assist 
in the adjudication of his claim.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Moreover, the record reflects 
that these examinations were scheduled because the veteran 
failed to report for an earlier November 2005 examination.  
Thus, the Board observes that VA has made reasonable efforts 
to afford the veteran VA examinations in conjunction with 
this appeal.

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims for increased 
initial ratings, any question as to an appropriate effective 
date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to the 
veteran.  Thus, any such error is harmless and does not 
prohibit consideration of these matters on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2006); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2006); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2006); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2006).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the claimant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

As noted above, the veteran failed to report to scheduled VA 
examinations that might have provided insight into the 
current severity of his service-connected disabilities.  
Thus, his failure to cooperate with VA has made it impossible 
to obtain the evidence.  See 38 U.S.C.A. §§ 5103A, 5107; 
Wood, supra at 193.  However, as the veteran did report to an 
earlier VA examination, the Board will proceed with the 
claims based on the evidence of record.  See 38 C.F.R. 
§ 3.655 (2006).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions, 
service medical records, service personnel records, VA 
medical records, and a VA examination report.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Left Knee Disorder

The veteran's left knee disorder has been evaluated as zero 
percent disabling under Diagnostic Code 5299-5260, 38 C.F.R. 
§ 4.71a (2006).  The Board notes that the veteran's 
disability has been evaluated by analogy.  38 C.F.R. § 4.20 
(2006).

Under Diagnostic Code 5260, the following evaluations are 
assignable for limitation of leg flexion: 30 percent for 
flexion limited to 15 degrees, 20 percent for flexion limited 
to 30 degrees, 10 percent for flexion limited to 45 degrees, 
and zero percent for flexion limited to 60 degrees.

Under Diagnostic Code 5261, the following evaluations are 
assignable for limitation of leg extension: 50 percent for 
extension limited to 45 degrees, 40 percent for extension 
limited to 30 degrees, 30 percent for extension limited to 20 
degrees, 20 percent for extension limited to 15 degrees, 10 
percent for extension limited to 10 degrees, and zero percent 
for extension limited to 5 degrees.

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2006); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

After review, the Board finds that the preponderance of the 
evidence is against a compensable rating for the veteran's 
left knee disorder.  

Due to the veteran's failure to report to scheduled VA 
examinations, the only relevant post-service medical evidence 
is a February 2000 VA examination report, which reflects 
complaints of pain with lateral stress, and findings of 
marked crepitation on range of motion testing, effusion in 
the knee joint, and medial joint pain with stressing the knee 
in the varus position.  Concurrent X-rays showed a normal 
left knee.  The only diagnosis rendered was left knee 
disorder.

The Board notes that the report does not specify the range of 
motion of the knee; however, the Board observes that the 
veteran's service medical records provide a fair assessment 
of its range of motion.  A December 1988 treatment note 
reflects that the veteran twisted his left knee in August 
1988.  Subsequently, reports of examination dated in 
September 1989, July 1993, and May 1995 indicate normal 
clinical evaluations of the lower extremities (including 
strength and range of motion); a September 1992 treatment 
note reflects range of motion within normal limits; and an 
October 1994 treatment note reflects full range of motion.  

The Board notes the veteran's complaints of pain; however, 
the Board reiterates that this disability is evaluated based 
on limitation of motion due to pain.  Given the fact that the 
veteran failed to report to VA examinations scheduled to 
obtain such information, and that the most recent range of 
motion findings of record revealed full motion, the evidence 
is simply insufficient to establish a compensable rating.  
Specifically, the evidence does not indicate that the 
veteran's subjective complaints of pain result in any 
limitation of motion or functional impairment.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, supra.   

Thus, the evidence does not establish that a compensable 
rating under Diagnostic Codes 5260 and/or 5261 is warranted.  
See 38 C.F.R. § 4.71a; see also VAOPGCPREC 9-2004, 69 Fed. 
Reg. 59988, 59990 (2004).  The Board has also considered 
other potentially applicable diagnostic codes that provide 
for the assignment of higher evaluations for the veteran's 
disability.  After review, however, the Board observes that 
no other diagnostic code provides for a compensable rating 
given the limited evidence of current disability.  
Specifically, there is no evidence of arthritis, instability, 
subluxation, dislocated cartilage, surgical residuals, 
malunion or nonunion of tibia or fibula, or genu recurvatum.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257, 5258, 
5259, 5262, 5263.  Thus, an increased rating under other 
diagnostic codes is not warranted.

The Board notes that there appears to be no identifiable 
period of time since the effective date of service connection 
during which the veteran's disability was more than zero 
percent disabling.  Thus, "staged" ratings are inapplicable 
to this case.

Hemorrhoids

The veteran's hemorrhoids have been evaluated as zero percent 
disabling under 38 C.F.R. § 4.114, Diagnostic Code 7336 
(2006).

Under Diagnostic Code 7336, the following evaluations are 
assignable for internal or external hemorrhoids: 20 percent 
for hemorrhoids with persistent bleeding and with secondary 
anemia, or fissures; 10 percent for hemorrhoids that are 
large or thrombotic, irreducible, and with excessive 
redundant tissue, evidencing frequent occurrences; and zero 
percent for hemorrhoids that are mild or moderate.

After review, the Board finds that the preponderance of the 
evidence is against a compensable rating for the veteran's 
hemorrhoids.  

As noted above, because of the veteran's failure to report to 
scheduled VA examinations, the only relevant post-service 
medical evidence is a February 2000 VA examination report.  
The report reflects no complaints of hemorrhoids at the time, 
findings of a small external hemorrhoid, an unremarkable 
digital examination, and a diagnosis of no hemorrhoid 
disability found.  Similarly, his service medical records 
include reports of examinations dated in January 1986, 
September 1989, July 1993, and May 1995, all of which 
indicate normal clinical evaluations of the anus and rectum 
(including hemorrhoids).  

Given the above, the Board finds that the veteran's 
hemorrhoids have been of mild to moderate severity at worst.  
The evidence of record does not show that his disability is 
reflective of hemorrhoids that are large or thrombotic, 
irreducible, and with excessive redundant tissue, evidencing 
frequent occurrences.  Thus, a compensable rating is not 
warranted under Diagnostic Code 7336.

The Board notes that there appears to be no identifiable 
period of time since the effective date of service connection 
during which the veteran's disability was more than zero 
percent disabling.  Thus, "staged ratings" are inapplicable 
to this case.

Extra-Schedular Ratings

The Board has considered whether the veteran's disabilities 
present an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2006); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  In this regard, the Board notes that the 
veteran's disabilities have not been shown objectively to 
interfere markedly with employment (i.e., beyond that 
contemplated in the assigned ratings), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings are 
not met.  


ORDER

A compensable initial rating for a left knee disorder is 
denied.

A compensable initial rating for hemorrhoids is denied.


REMAND

In the March 2004 remand, the Board noted that the rating 
criteria for evaluating spine disabilities had been 
substantially revised during the pendency of this appeal and 
that nothing in the record indicated that the veteran had 
been informed of the revised rating criteria.  Thus, the 
Board requested, in part, that the RO consider the revised 
regulatory criteria for rating spine disabilities found in 38 
C.F.R. § 4.71a.

After review, the Board observes that the RO has not 
adequately addressed the action requested by the Board.  In 
this regard, the May 2006 supplemental statement of the case 
(SSOC) does not provide the revised rating criteria, and 
there is no indication that the RO considered them in its 
readjudication.

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the United States Court of 
Appeals for Veterans Claims (Court).  Compliance by the Board 
or the RO is neither optional nor discretionary.  Where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Thus, the appeal must be remanded for compliance 
with the March 2004 Board remand.

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the issue of 
entitlement to an initial rating in excess 
of 10 percent for lumbar strain using the 
revised regulatory criteria for rating 
diseases and injuries of the spine.  If the 
claim remains denied, the appellant and 
representative, if any, should be furnished 
a supplemental statement of the case, which 
provides the revised rating criteria found 
in 38 C.F.R. § 4.71a.  The veteran should 
be given the opportunity to respond 
thereto.
The RO's decision should reflect 
consideration of the revised regulatory 
criteria for rating spine disabilities 
found in.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


